OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on January 13, 1970. On October 17, 1991, an order of disbarment was entered by the Supreme Court for the State of Florida. On March 13, 1992, this Court entered an order *20directing him to show cause why an order of discipline should not be entered pursuant to 22 NYCRR 1022.22. In response to the show cause order, respondent filed copies of the papers filed in connection with the Florida proceeding and a conclusory statement that the proceeding lacked due process. The matter was adjourned three times at respondent’s request but he failed to appear on the fourth adjourned date.
Pursuant to 22 NYCRR 1022.22, this Court may discipline an attorney disciplined in a foreign jurisdiction for the conduct which resulted in such action unless the record before it and any additional evidence discloses (1) that the procedure in the foreign jurisdiction deprived the attorney of due process; (2) that there was such an infirmity of proof of the misconduct that the Court cannot accept the finding of the foreign court; or (3) that the imposition of discipline would be unjust. Neither the record of the Florida proceedings nor the additional material submitted by respondent establishes any of those defenses.
Accordingly, respondent should be disbarred.
Denman, P. J., Callahan, Boomer, Green and Doerr, JJ., concur.
Order of disbarment entered.